     Case 2:19-cv-00008-wks Document 68 Filed 11/28/20 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                          FOR THE
                                    DISTRICT OF VERMONT

Chooseco LLC,                                   )
                                                )       CIVIL ACTION NO. 2:19-cv-00008
                                Plaintiff       )
v.                                              )
                                                )
Netflix Inc.                                    )
                                Defendant       )

                                     EVALUATOR’S REPORT

        Please select one:

_X____ First Session Report
_____ Second Session Report
_____ Third Session Report
_____ Corrected/Revised Report
_____ Supplemental Report
_____ Other

Michael J. Marks, Esquire, the Early Neutral Evaluator, reports pursuant to Local Rule 16.1 (j) on
the ENE session in this matter as follows:

(j)(1)(A):      Date of session:                Start time:            Finish time:

                Via Zoom videoconference

                Oct. 15, 2020                   10:00 a.m.             8:40 p.m.

(j)(1)(B):      Names of attendees:             Role:                  Settlement authority:
                                                                   (check only where applicable)

        Mediation was conducted by zoom videoconference

        Shannon Gilligan                Plaintiff Representative               X

        Melissa Bounty                  Plaintiff Representative

        Shapleigh Smith, Esq.           Counsel for Plaintiff

        Kendall Hoechst, Esq.           Counsel for Plaintiff

        Wade Gentz, Esq.                Counsel for Defendant                  X

        Charles Henn, Esq.              Counsel for Defendant
    Case 2:19-cv-00008-wks Document 68 Filed 11/28/20 Page 2 of 3



        Robert Hemley, Esq.              Counsel for Defendant


(j)(1)(C):       Substitute arrangements regarding attendance: N/A


(j)(1)(D):       Date parties’ Evaluation Statements received by Evaluator:

                 Early neutral evaluation statements were filed in a timely manner and allowed for
                 adequate preparation by the evaluator.

(j)(1)(E):       Oral presentations: By all Parties.

  (j)(1)(F):     Results of session:
 (j)(1)(F)(i):   _X__Full settlement

                 ___Partial settlement

                 ___No Settlement

 (j)(1)(F)(ii): Stipulation to narrow the scope of dispute:                 ______N/A

 (j)(1)(F)(iii): Agreement to limit discovery, facilitate future settlement, or otherwise reduce
                 cost and delay related to trial preparation:

                 Scheduling another ENE session:       _____Yes ______NO

Other comments: (please refer to L.R. 16.1 (j)(2)):


        Dated at Middlebury, Vermont on this 28th day of November, 2020.

                                                        S/Michael Marks
                                                        __________________________
                                                        Michael J. Marks, Esq.
                                                        Evaluator
Case 2:19-cv-00008-wks Document 68 Filed 11/28/20 Page 3 of 3
